EXAMINER’S AMENDMENT/REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda L. Morgan on 28 September 2021.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
1. (currently amended) A tri-axial centrifuge apparatus for testing of petro-physical properties of a test sample and gathering of geo-mechanical information, the tri-axial centrifuge apparatus having: 
a tri-axial sample holder located within an inner bore of a cell body; 

a confining pressure fluid supply line operable to deliver a confining pressure fluid to a cell chamber of the cell body to apply a biaxial confining pressure on the test sample; 
a test fluid holder containing test fluid, the test fluid holder being sealingly secured to the cell body and static relative to the cell body, where the axial pressure fluid, the confining pressure fluid, and the test fluid are contained in separate flow systems; 
a test fluid circulation system having a test fluid line extending between the tri-axial sample holder and the test fluid holder and a fluid circulation line extending outside of #8128142.1the cell body between the test fluid holder and the tri-axial sample holder, the test fluid circulation system providing a fluid circulation path for the test fluid;
 a centrifuge with a window that is located on a portion of a path of the tri-axial sample holder, where the tri-axial sample holder is loaded in the centrifuge and spinning with the centrifuge; 
an x-ray instrument, where the x-ray instrument is static and is aligned with the window of the centrifuge, the x-ray instrument including an x-ray source positioned on a bottom side of the centrifuge and a x-ray camera installed on a lid of the centrifuge.

*  *  *
The above change was made to correct a typographical error in claim 1.

The following is an Examiner's Statement of Reasons for Allowance: 
	Upon consideration of Applicant remarks and claim amendments filed 16 September 2021, the arguments are persuasive and the rejections over Steiger et al. in view of Potter, Knight et al., and Troxler and the rejections under 35 U.S.C. 112(b) are withdrawn. Independent claim 1 has been amended to incorporate allowable claim 14. The application is thus in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774